Name: Commission Regulation (EC) No 890/97 of 15 May 1997 opening a Community tariff quota for certain goods originating from Turkey (1996)
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  foodstuff
 Date Published: nan

 17. 5. 97 EN Official Journal of the European Communities No L 126/ 17 COMMISSION REGULATION (EC) No 890/97 of 15 May 1997 opening a Community tariff quota for certain goods originating from Turkey (1996) processed agricultural products not listed in Annex II to the Treaty, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Article 7 (2) of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), Whereas a Decision of the EC-Turkey Association Council (2) lays down, with a view to promoting the de ­ velopment of trade in accordance with the objectives of the customs union, annual quotas expressed in terms of value concerning, for the Community, certain pasta products and, for Turkey, certain processed agricultural products covered by Chapter 19 of the combined nomen ­ clature; Whereas Article 10 of Commission Regulation (EC) No 1460/96 (3) sets out the arrangements for managing the tariff quotas referred to by Article 7 of Regulation (EC) No 3448/93; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in HAS ADOPTED THIS REGULATION: Article 1 The Community tariff quota given in the Annex to this Regulation shall be opened from 1 November to 31 December 1996. Article 2 The Community tariff quota referred to in Article 1 shall be administered in accordance with the provisions of Article 10 of Regulation (EC) No 1460/96 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1997 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20 . 12. 1993, p. 18 . (2) See page 26 of this Official Journal . 1 OJ No L 187, 26 . 7. 1996, p. 18 . No L 126/ 18 EN Official Journal of the European Communities 17. 5. 97 ANNEX Serial number CN code Description of goods Quota volume Quota duty 09.0205 1902 11 00 1902 19 Uncooked pasta, not stuffed or other ­ wise prepared ECU 2,5 million 10,67 ECU/ 100 kg/net